Acknowledgment
The Request for Consideration pursuant to the After Final Consideration Pilot Program 2.0 is granted.  The amendment filed on May 31, 2022 responding to the Office Action mailed on April 1, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the title of the invention is withdrawn.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 comprising a light-blocking layer disposed in the sensor area on the substrate portion.
Regarding claim 23 the prior art does not teach the device of claim 23, including a display area and a non-display area located on a periphery of the display area, the display area including a sensor area for an optical sensor and a non-sensor area, the display device comprising: a substrate portion comprising a first substrate and a second substrate facing the first substrate; a light-blocking layer: a thin film transistor (TFT) layer disposed over an entire surface of the substrate portion and comprising at least one TFT; and a light emitting diode (LED) disposed on the TFT layer, wherein a through hole passes entirely through the first substrate and the second substrate and overlaps the light-blocking layer, in the sensor area, in a thickness direction. 
Regarding claim 26 the prior art does not teach the device of claim 26, comprising a barrier layer disposed between the substrate portion and the TFT layer, wherein the barrier layer further comprises a groove protruding further in the thickness direction than the barrier layer in the non-sensor area.
Claims 2-22, 24-25 and 27-31 depend directly or indirectly on claims 1, 23 or 26 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893